Case: 12-1408   Document: 31    Page: 1    Filed: 11/06/2012




          NOTE: This order is nonprecedential.

   mUlteb ~tate~ <{ourt of ~peaI~
       for tbe jfeberaI <{lreult

       SOURCE VAGABOND SYSTEMS LTD.,
               Plaintiff-Appellant,

                           v.
                  HYDRAPAK, INC.,
                  Defendant-Appellee.


                       2012-1408


    Appeal from the United States District Court for the
  Southern District of New York in case no. 11-CV-5379,
                Judge Colleen McMahon.


                     ON MOTION


                       ORDER

    Hydrapak, Inc. moves for attorney fees and double its
costs on appeal. Source Vagabond Systems Ltd. opposes.
Hydrapak, Inc. replies.

    Hydrapak, Inc. argues that Source Vagabond Systems
Ltd.'s appeal is frivolous.   Because Hydrapak, Inc.'s
arguments are intertwined with the merits of the appeal,
Case: 12-1408     Document: 31      Page: 2   Filed: 11/06/2012




SOURCE VAGABOND SYSTEMS LTD. VHYDRAPAK, INC.               2

we deem the better course is to defer the motion to the
merits panel.

      Upon consideration thereof,

      IT Is ORDERED THAT:

   (1) The motion is deferred for consideration by the
merits panel assigned to hear this case.

    (2) A copy of Hydrapak, Inc's motion, Source Vaga-
bond Systems Ltd.'s opposition, Hydrapak, Inc's reply, and
this order shall be transmitted to the merits panel as-
signed to hear this case.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s26